DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 3/7/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 3/7/2022. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented, while newly added claims 19-22 recite subject matter not previously presented as the time of the previous Office Action. Thus, the following action is properly made final. 

Claim Objections
Claims 2-9, 12-17, and 19-22 are objected to because of the following informalities:  Claims 2-9, 12-17, and 19-22 recite “The device”. Applicants are advised to amend this phrase to recited “The electroluminescence device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 12, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) in view of Nasu et al (US 2019/0013481).

Regarding claim 1, Hatakeyama et al discloses an organic light emitting device with the following structure (Figure 1 and [0104]):

    PNG
    media_image1.png
    390
    631
    media_image1.png
    Greyscale
,
comprising a positive electrode (102) corresponding to the recited anode, a negative electrode (108) corresponding to the recited cathode, and a light emitting layer (105) between the anode and cathode.
	The light emitting layer comprises the following thermally activated delayed fluorescence compound as a dopant ([0046], [0119], and Page 37 – Compound (1-401)):

    PNG
    media_image2.png
    281
    561
    media_image2.png
    Greyscale
.
This compound corresponds to the recited second compound given by Formula (2) of the claims, where rings Za, Zb, and Zc are benzene rings, i.e. unsubstituted C6 aryl rings; X21 and X22 are NRa, where Ra is benzene, i.e. an unsubstituted C6 aryl group; and Y2 is a boron atom. While the reference does not disclose the singlet energy (S1(M2)) of this compound as recited in the present claim, the compound disclosed by the reference is identical to compound BN-1 disclosed on Pages 206 and 208 of the instant Specification and which possesses a singlet energy of 2.7 eV.
	The reference teaches all the claim limitations a set forth above. However, the reference does not disclose that the light emitting layer comprises the first compound given by Formula (1) as recited in the present claims.
	Nasu et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode (Abstract and [0069]-[0071). The light emitting layer comprises the following host compound ([0069] and [0105] – Compound 1):

    PNG
    media_image3.png
    532
    652
    media_image3.png
    Greyscale
.
This compound corresponds to recited Formula (11D), i.e.

    PNG
    media_image4.png
    209
    341
    media_image4.png
    Greyscale
,
where the integer d1 is five (5). The integer d2 can be considered to be zero (0) or one (1). In the case when d2 is one (1), L11 is a single bond. One of  A11 is H and the remaining four (4) are carbazole groups, i.e. unsubstituted heteroaryl group with 13 ring atoms. The carbazole groups correspond to recited Formula (11a), i.e.

    PNG
    media_image5.png
    170
    248
    media_image5.png
    Greyscale
,
where X11 to X18 are CRx, where Rx is H.
The reference discloses that the compound is a delayed fluorescence compound and when utilized in light emitting devices yields devices with a high light emission efficiency ([0007]).
While the reference does not disclose the singlet energy (S1(M1)) of this compound as recited in the present claim, the compound disclosed by the reference is identical to compound TADF-1 disclosed on Pages 206 and 207 of the instant Specification and which possesses a singlet energy of 2.9 eV.
Given that both Hatakeyama et al and Nasu et al are drawn to organic light emitting device comprising, anode, cathodes, and light emitting layers, and given that Hatakeyama et al  does not explicitly prohibit other compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the compound as taught by Nasu et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.
From the discussion above, Hatakeyama et al the recited second compound with a singlet energy (S1(M2)) of 2.7 eV, while Nasu et al discloses the recited first compound with a singlet energy (S1(M1)) of 2.9 eV. Thus, the combined disclosures of Hatakeyama et al and Nasu et al disclose the recited first and second compound satisfying the relationship of Numerical Formula 1, i.e. 
S1(M1) > S1(M2).

Regarding claim 2, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (2A), i.e.

    PNG
    media_image6.png
    255
    293
    media_image6.png
    Greyscale
.

Regarding claim 3, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (21). i.e.

    PNG
    media_image7.png
    260
    299
    media_image7.png
    Greyscale
,
where the integers m2 and m3 are four (4); R22 and R23 are H; X221a and X222a are NRa, where Ra is a benzene ring; Y21 is a boron atom; the integer m1 is three (3); and R21 is H

Regarding claim 4, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound given by Formula (21A), i.e.

    PNG
    media_image8.png
    267
    317
    media_image8.png
    Greyscale
,
where the integers m2 and m3 are four (4); R22 and R23 are H; Ra is a benzene ring; the integer m1 is three (3) and R21 is H

Regarding claim 5, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is an unsubstituted C6 aryl group.

Regarding claim 6, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is an unsubstituted phenyl group.

Regarding claim 7, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Hatakeyama et al discloses the recited second compound where the recited group Ra is not bonded to rings Za and Zb, and Ra is not bonded to rings Za and Zc.

Regarding claim 8, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that the compound is a thermally activated delayed fluorescence compound.

Regarding claim 9, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses that the compound is a thermally activated delayed fluorescence compound, i.e. a compound that emits light.

Regarding claim 12, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. From the discussion above, Nasu et al discloses a compound given by recited Formula (11E):

    PNG
    media_image9.png
    189
    213
    media_image9.png
    Greyscale
,
where A3 is H and A1-A2 and A4-A5 are given by recited formula (11a), i.e.

    PNG
    media_image5.png
    170
    248
    media_image5.png
    Greyscale
.

Regarding claim 16, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the device:

    PNG
    media_image10.png
    390
    631
    media_image10.png
    Greyscale
,
where layer 104 is a hole transport layer disposed between the cathode and the light emitting layer ([0104]).

Regarding claim 17, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses the device:

    PNG
    media_image11.png
    390
    631
    media_image11.png
    Greyscale

where layer 106 is an electron transport layer disposed between the anode and the light emitting layer ([0104]).

Regarding claim 18, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses an organic light emitting device, i.e. an electronic device as recited in the present claims.

Regarding claim 19, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, in the compound of Nasu, the integer d2 in recited Formula (11D) is zero (0).

Regarding claim 20, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. As discussed above, in the compound of Nasu, the integer d2 in recited Formula (11D) is one (1).

Regarding claim 21, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses Formula (2) which encompasses the compound discussed above. Formula (2) has the following structure:

    PNG
    media_image12.png
    281
    301
    media_image12.png
    Greyscale
,
where X1 and X2 are N-R and R of the moiety N-R may be bonded to ring (b) and/or ring (c) by a single bond ([0027]). Ring (b) in the above formula corresponds to ring Zb in recited Formula (2).

Regarding claim 22, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses Formula (2) which encompasses the compound discussed above. Formula (2) has the following structure:

    PNG
    media_image12.png
    281
    301
    media_image12.png
    Greyscale
,
where X1 and X2 are N-R and R of the moiety N-R may be bonded to ring (b) and/or ring (c) by a single bond ([0027]). Ring (c) in the above formula corresponds to ring Zc in recited Formula (2)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274) and Nasu et al (US 2019/0013481) as applied to claims 1-9, 12, and 16-22 above, and in view of Kawamura et al (WO 2014/10436, cited on IDS filed on 9/26/2019, see English language equivalent US 2016/0197287).

The discussion with respect to Hatakeyama et al and Nasu et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 13, the combined disclosures of Hatakeyama et al and Nasu et al teach all the claim limitations as set forth above. However, Hatakeyama et al does not disclose that the emitting layer further comprises a third compound as recited in the present claims.
Kawamura et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode (Abstract). The light emitting layer comprises the following compound (Page 30 – Formula 45):

    PNG
    media_image13.png
    195
    341
    media_image13.png
    Greyscale
.
This compound comprises partial structures given by Formula (31) and (32), i.e.

    PNG
    media_image14.png
    158
    513
    media_image14.png
    Greyscale
,
where Y31, Y32, Y36 and Y34 are carbon atoms, where Y34 is bonded to the carbazolyl group in the compound; Y35 and Y33 are nitrogen atoms. X30 is a nitrogen atom bonded to formula (31). Y41-Y48 are carbon atoms. The reference discloses that the disclosed compound provides for organic light emitting devices with a low drive voltage and exhibit improved luminous efficiency.
Given that both Hatakeyama et al and Kawamura et al are drawn to organic light emitting device comprising, anodes, cathodes, and light emitting layers, and given that Hatakeyama et al  does not explicitly prohibit other compounds in the light emitting layer, in light of the particular advantages provided by the use and control of the compound as taught by Kawamura et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hatakeyama et al with a reasonable expectation of success.

Regarding claim 14, the combined disclosures of Hatakeyama et al, Nasu et al, and Kawamura et al teach all the claim limitations as set forth above. As discussed above, X30 in recited Formula (32) is a nitrogen atom.

Regarding claim 15, the combined disclosures of Hatakeyama et al, Nasu et al, and Kawamura et al teach all the claim limitations as set forth above. Kawamura et al does not explicitly disclose compound TADF-2 disclosed on Pages 206 and 207 of the instant Specification with a singlet energy of 3.0 eV. However, Formula (17) of the reference discloses that the bonding of the two (2) carbazole rings occurs at any of the positions on the benzene rings of the carbazole groups. Accordingly, it is clear that the disclosure of the reference encompasses TADF-2 of the instant Specification with a singlet energy of 3.0 eV.  
As discussed above, Nasu et al discloses the recited first compound with a singlet energy (S1(M1)) of 2.9 eV. Thus, from the above, the recited third compound disclosed by Kawamura et al has a singlet energy (S1(M3) = 3.0 eV) greater than the recited first compound disclosed by Nasu (S1(M1) = 2.9 eV).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims over Hatakeyama et al in view of Kawamura et al as set forth in Paragraph 7 of the previous Office Action is hereby withdrawn.

Applicants argue that Paragraph [0078] of Nasu discloses that the host material used may be an organic compound that has excited singlet energy and excited triplet energy, at least one of which is higher than those of the light emitting material of the invention and  therefore Compound 1 of Nasu would not have been combined with Hatakeyama’s compound as a host material with a reasonable expectation of success in maintaining the function of Hatakeyama or Nasu by one of ordinary skill in the art. However, it significant to note that Paragraph [0078] of Nasu discloses such properties of  host compounds when the disclosed compound is a light emitting compound and not when the disclosed compound functions as host compound. To that end attention is directed to Paragraph [0069] of the reference which discloses that the compound given by general formula (1) can be used as either a light emitting material or as a host. It is noted that in the instant case, as set forth in the rejections above, the compound disclosed by the reference is utilized as a host compound, identical to that claimed.

Applicants argue that the claimed modification, i.e. modifying Hatakeyama to comprise the compound disclosed by Nasu et al, would not have been predictable, nor even expected to be achievable. However, it is significant to note that Applicants have not proffered any evidence, i.e. data, supporting their position. To that end, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding modifying Hatakeyama to comprise the compound disclosed by Nasu et al must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767